EXHIBIT 10.6

 

TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (this “License”) is made as of the 24th day of
August, 2001, by and between HERBST GAMING,  INC., a Nevada corporation
(“Licensee”), and TERRIBLE HERBST, INC., a Nevada corporation (“Licensor”).

 

WHEREAS, Licensor is the exclusive owner of certain trademarks, services marks,
trade names, trade dress, designs and logos which have been used by Licensor in
connection with the management and operation of retail services and facilities
in the State of Nevada (the “Business”) and which include the marks “TERRIBLE
HERBST,” “TERRIBLE’S” and the “Bad Guy Logo” (the “Licensed Marks”);

 

WHEREAS, Licensee, through various subsidiaries, operates a slot machine route,
as well as, Terrible’s Town Casino, Terrible’s Lakeside Casino & RV Park and
Terrible’s Town Casino & Bowl, all within the State of Nevada. Licensee also
operates Terrible’s Hotel & Casino, located at 4100 Paradise Road, Las Vegas,
Nevada (collectively “Licensee’s Business”);

 

WHEREAS, Licensee desires to obtain from Licensor, and Licensor is willing to
grant to Licensee, a non-exclusive license to utilize the Licensed Marks on the
terms and subject to the conditions set forth in this License.

 

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

1.  GRANT AND SCOPE OF LICENSE.

 

1.1  Grant of License.  Licensor hereby grants to Licensee a non-exclusive,
personal and nontransferable right to use the Licensed Marks in the Business
within the State of Nevada, as long as any such use complies with the quality
control specifications provided for under Section 3 herein, and until this
License is terminated in accordance with the terms herein. Licensee’s use shall
include without limitation the following:

 

1.1.1  The right to use the Licensed Marks in connection with the selling,
advertising and promotion of the services of Licensee’s Business, including,
without limitation, use of the Licensed Marks in or on marquee signs, flyers,
brochures, other promotional and marketing materials, electronic and print
media, direct mail pieces, billboards, other signage and point-of sale
advertising.

 

1.1.2  The right to negotiate for and develop joint promotions and sponsorships
with third parties utilizing the Marks of such third party vendors, and the
Licensee’s Marks along with the Licensed Marks; provided that any such use is
made for the purpose of selling, advertising and promoting the goods and
services of the Licensee’s Business.

 

1.1.3  The right to juxtapose the Licensed Marks with the Licensee’s Marks and
otherwise use the Licensed Marks in close proximity with the Licensee’s Marks in
any materials used to sell, advertise and promote the goods and services of the
Licensee’s Business.

 

1.2  Limitations on Grant.

 

1.2.1  The license granted by this License is a non-exclusive license and
nothing contained herein shall be deemed to grant to Licensee any exclusive
rights to use the Licensed Marks.

 

1.2.2  Licensee acknowledges and agrees that the management and operation of the
Licensee’s Business is separate, distinct and independent from the management
and operation of the Business.

 

1.2.3  The Licensed Marks shall only be used by Licensee in Nevada (the
“Territory”).

 

--------------------------------------------------------------------------------


 

1.2.4  Licensee understands that Licensor has the exclusive right to ownership,
use and goodwill associated with the Licensed Marks. Except as provided herein
Licensee agrees not to use the Licensed Marks or any variation of such name or
word in connection with the Licensee’s Business.

 

2.  CONSIDERATION.

 

2.1  In consideration for this License Licensee will pay Licensor a monthly
license fee (the “Fee”) of One Hundred Two Thousand Five Hundred Dollars
($102,500.00) (inclusive of all applicable sales and other taxes) during the
Term of this License. This license fee amount shall commence in September 1,
2001. Thereafter, on each anniversary of this Agreement, the license fee shall
increase by 5%.

 

3.  MANNER OF USAGE; QUALITY CONTROL.

 

3.1  Standard of Quality.  Licensor agrees that Licensee shall have reasonable
discretion in its use of the Licensed Marks in connection with the operation,
direction, management and supervision of the Licensee’s Business. Licensee
agrees that the quality of the goods and/or services offered under the Licensed
Marks in connection with the Licensee’s Business shall be at least consistent
with or better than the average quality of goods and/or services offered by
Licensor under the Licensed Marks as of the date of this License (the “Quality
Standard”). Licensee further agrees to comply with all applicable federal, state
and local laws and regulations in its use of the Licensed Marks. Licensor agrees
that whenever it uses the Licensed Marks in advertising or in any other manner
in connection with the Licensee’s Business, Licensee shall clearly indicate
Licensor’s ownership of the Licensed Marks. Licensee shall provide Licensor with
samples of or a description of any signs, advertising, promotional material,
literature, packages and labels which incorporate the Licensed Marks and which
have been or will be prepared by or for Licensee and which are intended to be
used by Licensee at least five (5) days prior to their use or publication for
Licensor’s prior written approval. Notwithstanding the preceding sentence,
Licensee shall not be required to obtain the prior written approval for the use
of the Licensed Marks from Licensor if Licensee continues to use such Licensed
Marks in a manner commensurate with Licensor’s historical use of the Licensed
Marks. Licensor’s failure to approve such samples within five (5) days after
such samples are submitted by Licensee shall be deemed an approval of the use of
the Licensed Marks by Licensee. Once any use of a Licensed Marks is approved,
such use shall be deemed approved for the Term of this License.

 

3.2  Compliance.

 

3.2.1  If Licensor in its good faith and reasonable judgment believes that
Licensee has not complied with the Quality Standard (a “Deficiency”), Licensor
will provide Licensee with written notice of such belief setting forth: (i) a
detailed description of any such Deficiency, including the goods/services at
issue, (ii) a reference to the particular Quality Standard of Licensor’s not
complied with by Licensee, and (iii) a suggested plan for curing any such
Deficiency which is cost efficient and can be reasonably executed by Licensee
within the thirty (30) day cure period set forth in Section 3.2.2 herein.

 

3.2.2  Licensee shall have thirty (30) days after the date it receives notice
from Licensor of any such Deficiency, sent in accordance with the terms of
Section 3.2.1, to cure the Deficiency. If Licensee has failed to cure the
Deficiency on or before the last day to cure the noticed Deficiency, Licensor
shall have the right to forthwith terminate this License upon ten (10) business
days prior written notice to Licensee; provided however that Licensor shall have
no right to terminate this License in the event that such noticed Deficiency
cannot reasonably be cured within the thirty (30) day time period specified and
Licensee takes reasonable action to cure such Deficiency within

 

2

--------------------------------------------------------------------------------


 

the thirty (30) day time period specified. Upon the termination of this License
under this Section 3, Licensee shall have no right to exploit or in any way use
the Licensed Marks (or any of them) except as provided herein under Section 4.4.

 

4.  TERM AND TERMINATION.

 

4.1  Term.  The term of this License (the “Term”) shall continue for ten
(10) years from the date of execution of this Agreement (the “Commencement
Date”), unless terminated at an earlier date by either party in accordance with
the terms set forth in this License. The Term may be extended by Licensee upon
written notice to Licensee for five additional five (5) year periods subject to
the terms and conditions hereof, with the exception of the License Fee, which
shall be agreed upon at the time of extension.

 

4.2  Licensor’s Right to Terminate.  The license granted under this License
shall terminate upon ten (10) business days’ prior notice to Licensee from
Licensor in the event:

 

4.2.1  The Term of this Agreement expires;

 

4.2.2  A Licensed Mark is used by Licensee outside of the Territory or in a
manner other than that agreed to herein, unless such use is consented to by
Licensor, and Licensee fails to cure any such non-compliance within thirty
(30) days after written notice to Licensee from Licensor setting forth, in
detail the alleged breach or unlicensed used;

 

4.2.3  Licensee fails to comply with Nevada state or federal law relating to the
use of the Licensed Marks by Licensee and fails to cure any such non-compliance
within thirty (30) days after written notice to Licensee from Licensor setting
forth in detail: (i) the non-compliance; (ii) the law violated; and (iii) a
suggested plan for curing the non-compliance which is cost efficient and can be
reasonably executed by Licensee within the a (30) day period;

 

4.2.4  Licensee assigns or transfers this License; provided however that
Licensor shall have no right to terminate this License in the event of an
assignment by Licensee in the event of a merger or reorganization of Licensee, a
sale of all or substantially all of Licensee’s assets or a consolidation of the
Licensee with any of its affiliates or related parties;

 

4.2.5  Upon the filing of bankruptcy by Licensee;

 

4.2.6  Any other material breach of the License by Licensee which is not cured
by Licensee within thirty (30) days after written notice to Licensee from
Licensor setting forth in detail: (i) a description of such material breach;
(ii) the provision of the License breached by Licensee; and (iii) a suggested
plan for curing the breach which is cost efficient and can be reasonably
executed by Licensee within the thirty (30) day period.

 

Notwithstanding the foregoing, if any such non-compliance or breach set forth in
the notice provided by Licensor to Licensee under Sections 4.2.2, 4.2.3 or 4.2.6
above cannot be reasonably cured within the thirty (30) day time period
specified, Licensor shall have no right to terminate this License if Licensee
has taken reasonable action to cure such non-compliance within the thirty
(30) day time period specified.

 

4.3  Effects of Termination.  If this License is terminated for any reason,
Licensee shall have the right, for a period of sixty (60) days from the
effective date of such termination to “phase out” its use of the Licensed Marks
(the “Phase Out Period”). During the Phase Out Period, Licensee shall take
reasonable steps to cease use of the Licensed Marks. At the end of the Phase Out
Period Licensee shall have no further rights to use the Licensed Marks under
this License and shall refrain completely from its use, directly or indirectly,
by advertising or otherwise, of any of the Licensed Marks or anything suggestive
thereof.

 

3

--------------------------------------------------------------------------------


 

4.4  Obligations Surviving Termination.  Notwithstanding any termination of the
license granted to Licensee under this License and any exercise by either party
of any rights and remedies hereunder, any rights or remedies of Licensor under
Articles 5 and 6 of this License and any cause of action or claim of Licensor,
whether or not accrued at the time of termination, because of any breach of or
failure to perform any obligation by Licensee under this License, shall survive
any such termination of this License or exercise of rights to the degree
necessary to permit their fulfillment or discharge for a period of twelve
(12) months from the effective date of termination.

 

5.  AGREEMENTS, REPRESENTATIONS AND WARRANTIES.

 

5.1  Licensee’s Agreements, Representations and Warranties.

 

5.1.1  Licensee acknowledges and agrees that neither Licensee nor any parent,
subsidiary or affiliate of Licensee shall (i) do any act which may in any way
impair the rights of Licensor in and to the Licensed Marks, (ii) acquire or
claim any right, title or interest in or to the Licensed Marks by virtue of the
license granted to Licensee hereunder or as a result of Licensee’s use of the
Licensed Marks as contemplated hereby, or (iii) in any way challenge the
validity of the Licensed Marks or Licensor’s ownership thereof.

 

5.1.2  Licensee acknowledges and agrees that all use of the Licensed Marks shall
inure to the benefit of Licensor.

 

5.1.3  Licensee shall not register or attempt to register any of the Licensed
Marks or any mark which may be the same or confusingly similar to the Licensed
Marks, including, without limitation, any translation or transliteration of the
Licensed Marks.

 

5.1.4  Licensee shall not, without the prior written consent of Licensor, use
any Licensed Mark or portion thereof in any manner other than in the manner
permitted under this License.

 

5.1.5  Licensee shall not: (i) assign this License or any of its rights
hereunder, or (ii) provide a sublicense or contract with a subcontractor for the
use of the Licensed Marks. Licensee represents and warrants that it has the
right and is authorized to enter into and perform under this License, and that
the consummation of the transaction contemplated by this License will not
constitute a breach or default or be in conflict with any prior agreement
between Licensee and any other person.

 

5.1.6  Licensee represents and warrants to Licensor that Licensee shall comply
with any and all applicable laws, rules and regulations and any applicable
safety standards in Licensee’s exercise of its rights under this License.

 

5.2  Licensor’s Agreements, Representations and Warranties.

 

5.2.1  Licensor represents and warrants that (i) it has the right to grant the
license granted hereunder to Licensee and it is authorized to enter into and
perform under this License;(ii) the Licensed Marks do not infringe upon or
violate any intellectual property right of any other person, and no actions have
been asserted, are pending, or threatened against Licensor based upon or
challenging or seeking to deny or restrict the use by Licensor of any Licensed
Mark; (iii) no person is engaging in any activity that infringes upon the
Licensed Marks or upon the rights of Licensor therein; and (iv) the consummation
of the transaction contemplated by this License will not result in the
termination or impairment of any of the Licensed Marks, or constitute a breach
or default or be in conflict with any prior agreement between Licensor and any
other person.

 

5.2.2  Licensor, nor any parent, subsidiary or affiliate of Licensor shall
acquire or claim any right, title or interest in or to the Licensee’s Marks by
virtue of the use of Licensee’s Marks in the Business.

 

4

--------------------------------------------------------------------------------


 

5.2.3  Licensor shall not use or register or attempt to register any other Mark
of Licensee or any other Mark which may be the same or confusingly similar to
Licensee’s Marks, including, without limitation, any translation or
transliteration of Licensee’s Mark.

 

5.2.4  Licensor represents and warrants that it has the right and is authorized
to enter into and perform under this License and that the consummation of the
transaction contemplated by this License will not constitute a breach or default
or be in conflict with any prior agreement between Licensee and any other
person.

 

6.  INDEMNITY.

 

6.1  Licensee’s Indemnification Obligations.  Licensee assumes full
responsibility for all goods and/or services offered or sold under the Licensed
Marks in the Licensee’s Business and shall indemnify and hold harmless Licensor,
its affiliates and their respective officers, directors, employees and agents
from and against any and all losses, liabilities, claims, charges, actions,
proceedings, demands, judgments, settlements, costs and expenses (including,
without limitation, fees and expenses of counsel) which any of them may incur as
a result of or arising in any way out of: (i) the sale or offer for sale by
Licensee of any goods or services under any Licensed Marks in the Licensee’s
Business; or (ii) a breach of any representation, warranty or agreement made by
Licensee herein.

 

6.2  Licensor’s Indemnification Obligations.  Licensor assumes full
responsibility for all goods and/or services offered or sold under the Licensed
Marks at Licensor’s Locations and shall indemnify and hold harmless Licensee,
its affiliates and their respective officers, directors, employees and agents
from and against any and all losses, liabilities, claims, charges, actions,
proceedings, demands, judgments, settlements, costs and expenses (including,
without limitation, fees and expenses of counsel) which any of them may incur as
a result of or arising in any way out of: (i) the sale or offer for sale by
Licensee of any goods or services under any Licensed Marks in the Business; or
(ii) a breach of any representation, warranty or agreement made by Licensor
herein.

 

7.  INFRINGEMENT.

 

7.1  Identification of Infringement.  Licensee shall use reasonable efforts to
promptly notify Licensor of any instance which comes to Licensee’s attention of
possible infringement, illegal use, misuse or misappropriation of any of
Licensor’s rights in the Licensed Marks. Licensee shall promptly provide to
Licensor such cooperation and assistance as shall be reasonably requested by
Licensor in all respects in identifying instances of possible infringement of
any right of Licensor in the Licensed Marks.

 

7.2  Prosecution of Infringement Actions.  Licensee may institute, in its own
name or in the name of Licensor, but in any event at the expense of Licensee,
any and all legal actions or proceedings to enforce Licensor’s rights in the
Licensed Marks, utilizing any and all applicable registrations of the Licensed
Marks with the United States Patent and Licensed Mark Office which are owned by
Licensor. In the event that any action is brought by Licensee to enforce
Licensor’s rights in the Licensed Marks, any recovery shall be for the account
of Licensor; provided, however, that Licensee shall have the right to offset all
costs, fees and expenses (including attorneys’ fees) incurred by Licensee in
connection with such legal action from the gross recovery in any such legal
action.

 

5

--------------------------------------------------------------------------------


 

8.  BANKRUPTCY.  This License shall survive notwithstanding the fact that
Licensor may: (i) not be able to pay its debts when they become due, (ii) make
an assignment for the benefit of creditors, or (iii) file any petition or have
any petition filed against it under the bankruptcy or insolvency laws.

 

9.  GENERAL.

 

9.1  Status of Parties.  Nothing set forth in this License shall be construed to
constitute Licensee as the partner, employee or agent of Licensor, nor shall
either party have any authority to bind the other in any respect, it being
intended that each party shall remain an independent contractor responsible only
for its own actions.

 

9.2  Notices.  Except as otherwise set forth herein, any agreement, approval,
consent, notice, request or other communication required or permitted to be
given by either party to the other under this License shall be in writing and
shall be deemed to have been given (i) when delivered by hand or by courier,
(ii) when five days have elapsed after its transmittal by registered or
certified mail, postage prepaid, return receipt requested, or (iii) when
transmitted by facsimile (with a copy simultaneously sent by registered or
certified mail, postage prepaid, return receipt requested) to the address set
forth below, in each case, with a copy provided in the same manner and at the
same time to the copy recipients shown below:

 

If to Licensee, at:

 

Herbst Gaming, Inc.

5195 Las Vegas Boulevard, S.

Las Vegas, Nevada 89119

Attention: Edward J. Herbst

 

If to Licensor, at:

 

Terrible Herbst, Inc.

5195 South Las Vegas Boulevard

Las Vegas, Nevada 89119

Attn. Jerry Herbst, President

 

with a copy to:

 

Terrible Herbst, Inc.

5195 South Las Vegas Boulevard

Las Vegas, Nevada 89119

Attn. Sean Higgins, Esq.

 

or to such other address as the recipient party shall have designated by notice
so given.

 

9.3  Entire Agreement.  This License constitutes the entire agreement of the
parties relating to its subject matter and supersedes all prior oral or written
understandings or agreements relating thereto. No promise, understanding,
representation, inducement, condition or warranty not set forth herein has been
made or relied upon by either party hereto.

 

9.4  Amendments.  This License may not be amended, modified or canceled except
by a written instrument executed by both parties.

 

9.5  Binding Effect.  This License shall be binding upon and shall inure to the
benefit of Licensor and Licensee and each of their respective successors and
permitted assigns.

 

9.6  Assignment.  No party may assign any of its rights or obligations
hereunder, except that neither Licensee nor Licensor may not withhold consent to
an assignment of this License in the event

 

6

--------------------------------------------------------------------------------


 

of a merger or reorganization of the other party, a sale of all or substantially
all of the other party’s assets or a consolidation of the other party with any
of its affiliates or related parties. Notwithstanding anything to the contrary
contained herein, Licensor agrees to allow Licensee to pledge this Agreement as
security for the obligations of Licensee under that certain Indenture dated as
of August 24, 2001, between Licensee, as issuer, its Subidiaries, as guarantors,
and The Bank of New York, as trustee.

 

9.7  Waiver.  No waiver of, acquiescence in or consent to any breach of or
default under this License shall be deemed a waiver of, acquiescence in or
consent to any other breach or default occurring at any time.

 

9.8  Severability.  If any provision of this License, or the application of the
provision to any person or circumstance, is held to be inconsistent with any
present or future law, ruling, rule or regulation of any court or governmental
or regulatory authority having jurisdiction over the subject matter of this
License, such provision shall be deemed to be modified to the minimum extent
necessary to comply with such law, ruling, rule or regulation, and the remainder
of this License, or the application of such provision to persons or
circumstances other than those as to which it is held inconsistent, shall not be
affected. If any provision is determined to be illegal, unenforceable or void,
and if the remainder of this License shall not be affected by such determination
and is capable of substantial performance, then such void provision shall be
deemed rescinded and each provision not so affected shall be enforced to the
extent permitted by law.

 

9.9  Governing Law.  This License shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts
negotiated, executed and to be wholly performed in that State.

 

9.10  Counterparts.  This License may be executed in several counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same instrument.

 

9.11  Headings.  The headings in this License are for reference purposes only,
do not constitute a part of this License and shall not affect its meaning or
interpretation.

 

9.12  Confidentiality.  Each of the parties hereto agrees not to disclose the
terms and conditions of this License to any third party (except as required by
law) without the prior written consent of the other party.

 

IN WITNESS WHEREOF, the parties hereto have executed this Licensees of the day
and year first written above.

 

HERBST GAMING, INC., a Nevada corporation

 

 

 

/s/ EDWARD J. HERBST

 

 

 

EDWARD J. HERBST
President

 

 

 

TERRIBLE HERBST, INC., a Nevada corporation

 

 

 

/s/ JERRY E. HERBST

 

 

 

JERRY E. HERBST
President

 

 

7

--------------------------------------------------------------------------------

 